Case 1:20-cv-02632-GPG Document 3 Filed 08/31/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02632-GPG
(The above civil action number must appear on all future papers
  sent to the court in this action. Failure to include this number
  may result in a delay in the consideration of your claims.)

MAXIMILLIAN ZEFERINO ESQUIBEL,

        Plaintiff,

v.

JASON R. DUNN,
JASON ST. JULIEN, and
THOMAS MINSER,

        Defendants.


               ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


        Plaintiff Maximillian Zeferino Esquibel resides in Pueblo, Colorado. Plaintiff has

filed pro se a document titled Jurisdictional Complaint (ECF No. 1)1. Accordingly, this

civil action was opened.

        As part of the Court’s review pursuant to D.C.COLO.LCivR 8.1(a), the Court has

determined that one or more filings is deficient (or not submitted) as described in this

order. Plaintiff will be directed to cure the following to pursue any claims in this action.

Any papers that Plaintiff files in response to this order must include the civil action

number on this order.


1 “(ECF No. 1)” is an example of the convention used to identify the docket number assigned to a specific
filing by the court’s Case Management/Electronic Case Files (CM/ECF) system. The convention is used
throughout this order.

                                                   1
Case 1:20-cv-02632-GPG Document 3 Filed 08/31/20 USDC Colorado Page 2 of 3




28 U.S.C. § 1915 Motion and Affidavit:
(1)   X      is not submitted
(2)          is missing affidavit
(3)          is missing certified copy of prisoner’s trust fund statement for the 6-month
             period immediately preceding this filing
(4)          is missing certificate showing current balance in prison account
(5)          is missing required financial information
(6)          is missing authorization to calculate and disburse filing fee payments
(7)          is missing an original signature by the prisoner
(8)          is not on proper form (must use the court’s current form)
(9)          names in caption do not match names in caption of complaint, petition or
             habeas application
(10)   X     other: Instead of filing the motion and affidavit to proceed under §
             1915, Plaintiff may pay the $400.00 filing fee in advance.

Complaint, Petition or Application:
(11)        is not submitted:
            Prisoner Complaint
(12)  X     is not on proper form: Plaintiff must use a current court-approved
            form complaint.
(13)        is missing an original signature by the prisoner
(14)        is missing page nos.
(15)        uses et al. instead of listing all parties in caption
(16)        names in caption do not match names in text
(17)        addresses must be provided for all parties
(18)        other:

       Plaintiff may contact the Federal Pro Se Clinic at (303) 380-8786 or

https://www.cobar.org/cofederalproseclinic for possible assistance in this matter. The

Federal Pro Se Clinic is located on the first floor of the Alfred A. Arraj United States

Courthouse, 901 19th Street, Denver, Colorado 80294.

       Accordingly, it is

       ORDERED that Plaintiff cure the deficiencies designated above within thirty

(30) days from the date of this order. Any papers that Plaintiff files in response to this

order must include the civil action number on this order. It is

       FURTHER ORDERED that Plaintiff shall obtain and utilize the court-approved

                                              2
Case 1:20-cv-02632-GPG Document 3 Filed 08/31/20 USDC Colorado Page 3 of 3




Complaint Form (General Complaint) and Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form), which is also referred to as form AO

239, along with the applicable instructions, at www.cod.uscourts.gov. It is

      FURTHER ORDERED that, if Plaintiff fails to cure all of the designated

deficiencies within thirty (30) days from the date of this order, the action will be

dismissed without further notice. The dismissal shall be without prejudice.

      DATED August 31, 2020.

                                                BY THE COURT:

                                                 s/ Gordon P. Gallagher
                                                United States Magistrate Judge




                                            3
